Ragan, C.
Charles M. Seitz sued Herbert A. Hubbard in the district court of Lancaster county, had verdict and judgment, and Hubbard prosecutes error.
In his petition in the district court Seitz alleged that, *352at the instance and request of Hubbard, he had sold and delivered to him groceries to the amount of $33.65, no part of which had been paid. The answer was a general denial. The defendant below did not appear at the trial. The plaintiff testified that he was in the grocery business; that he furnished the defendant with groceries to the amount of $33.65, — the amount sued for; that no part of the same had been paid. It is now insisted that this evidence is insufficient to sustain a finding in favor of the plaintiff below. The argument seems to be that the record contains- no evidence showing that the plaintiff below sold and delivered the goods sued for to the. defendant below, and no evidence as to the reasonable or fair market value of the goods. What we understand the plaintiff below to mean by saying that he furnished the defendant goods is that he sold and delivered them to him, and what we understand him to mean when he Says that the goods furnished amounted to $33.65 is that that sum was the value of the goods, — either that they were reasonably worth that sum or that was the price at which they were sold to the defendant below. The evidence sustains the finding and the judgment is
Affirmed.